DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 and 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dussan et al (US 20170242106).
Regarding claim 9, Dussan et al teach a system for detecting and ranging an object, comprising: a laser ([0004]) light source configured to emit a first beam of light incident on a surface of the object; an avalanche photodiode (APD) array ([0034]) configured to receive a second beam of light reflected from the surface of the object; and a readout integrated circuit (ROIC) ([0034]) array coupled to read and process accumulated photocurrent from the APD array for outputting at least one signal representative of the object detected by the APD array.
Regarding claim 12, Dussan et al teach a laser beam expander configured to expand the emitted first beam of light from the laser light source, the laser beam expander including one or more optical lenses.
Regarding claim 13, Dussan et al teach the one or more optical lenses includes at least one of a reflective type lens, a transmission type lens (see lens shown in the figures, which are transmissive) , a holographic filter, and a microelectromechanical system (MEMS) micro lens.
	Regarding claim 14, Dussan et al teach (Fig. 3A) a lens at a receiver configured to receive the second beam of light reflected from the surface of the object, wherein the second beam of light is transmitted to the APD array through the lens.
	Regarding claim 15, Dussan et al teach both the laser light source and the APD array are controlled by a synchronous clock.  That is, both elements in an electronic device which inherently clocked.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 10, 12-15 and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LaChapelle (USPGPUB 20180284228).  The rejection is relied upon provisional date   of 3/30/2017.  
Regarding claim 9, LaChapelle teaches a system for detecting and ranging an object, comprising: a laser light (300) source configured to emit a first beam of light incident on a surface of the object; an avalanche photodiode (APDs) array configured to receive a second beam of light reflected from the surface of the object; and a readout integrated circuit (ASIC) array coupled to read and process accumulated photocurrent from the APD array for outputting at least one signal representative of the object detected by the APD array.
Regarding claim 10, LaChapelle teaches a controller (758), the controller configured to generate a three-dimensional point cloud (lidar generating scanning pattern in three-dimensional [0026]) representing the object based on a plurality of the signals from the ROIC array.
Regarding claim 12, LaChapelle teaches a laser beam expander (lens) configured to expand the emitted first beam of light from the laser light source, the laser beam expander including one or more optical lenses.
	Regarding claim 13, LaChapelle teaches the one or more optical lenses includes at least one of a reflective type lens, a transmission type lens, a holographic filter, and a microelectromechanical system (MEMS) micro lens.
	Regarding claim 14, LaChapelle teaches a lens (308) at a receiver configured to receive the second beam of light reflected from the surface of the object, wherein the second beam of light is transmitted to the APD array through the lens.  
	Regarding claim 15, LaChapelle teaches ([0126]) both the laser light source and the APD array are controlled by a synchronous clock.
	Regarding claim 30, LaChapelle teaches (Fig. 11) a transimpedance amplifier (TIA) and a time-to-digital converter (TDC) circuit.
Allowable Subject Matter
Claims 17-28 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK